FILE COPY




   BRIAN QUINN
    Chief Justice
                                      Court of Appeals                               VIVIAN LONG
                                                                                         Clerk

JAMES T. CAMPBELL
      Justice
                                      Seventh District of Texas                 MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                    Potter County Courts Building                 P. O. Box 9540
                                                                                    79105-9540
                                     501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                       Amarillo, Texas 79101-2449                      (806) 342-2650

                                    www.txcourts.gov/7thcoa.aspx

                                           July 24, 2015

    Mary Thornton                                      Debra Ann Windsor
    Attorney at Law                                    Assistant District Attorney
    3901 Race St                                       401 W. Belknap St.
    Fort Worth, TX 76111-5958                          Fort Worth, TX 76196-0201
    * DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *

    RE:        Case Number: 07-15-00249-CR
               Trial Court Case Number: 1345818D

    Style: Rudy Cortinas v. The State of Texas

    Dear Counsel:

           The captioned appeal has been reinstated on the Court’s docket as of Friday,
    July 24, 2015 and the following is filed:

               Clerk's Record (1 volume including appointment of counsel)

               The Reporter’s Record is due on Monday, July 27, 2105.

                                                           Very truly yours,
                                                           Vivian Long
                                                           VIVIAN LONG, CLERK

      xc:           Honorable Ruben Gonzalez, Jr. (DELIVERED VIA E-MAIL)
                    Thomas A. Wilder (DELIVERED VIA E-MAIL)
                    Rudy Cortinas
                    Angie Taylor (DELIVERED VIA E-MAIL)